                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


SARAH POBIECKE,

                      Plaintiff,
                                                             Case No. 21-cv-0002-bhl
       v.

WASHINGTON COUNTY, et al.,

                  Defendants.
______________________________________________________________________________

    DECISION AND ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
______________________________________________________________________________

       Plaintiff Sarah Pobiecke filed this employment discrimination suit against Washington
County and the County’s insurance company on January 1, 2021. (ECF No. 1.) Her complaint
includes five counts. Counts I and II allege Washington County unlawfully discriminated
against her based on her age, in violation of the Age Discrimination in Employment Act (ADEA)
of 1967, 29 U.S.C. §§621-634, and her sex, in violation of Title VII of the Civil Rights Act of
1964, as amended, 42 USC §2000e-2(a). (ECF No. 1.) Counts III, IV, and V allege that
Washington County unlawfully retaliated against her, seek punitive damages, and allege
Washington County violated Wisconsin’s wrongful termination laws. (Id.) On January 25,
2021, defendants moved to dismiss Counts III, IV, and V of the complaint. (ECF No. 9.)
Plaintiff responded to the motion to dismiss on February 12, 2021, and defendants filed their
reply brief on February 17, 2021. (ECF Nos. 11 & 13.) After reviewing the complaint and the
parties’ briefs, the Court will grant defendants’ motion and dismiss Counts III, IV, and V.
                                        BACKGROUND
       In support of her claims, Pobiecke alleges she worked for Washington County as a part-
time parks and planning analyst in the Washington County Parks Department. (ECF No. 1.) She
held that position from August 5, 2019 until she was terminated on December 2, 2019. (Id.) In
November 2019, at a public meeting partially closed to the public, there was discussion about a
potential county bike trail. (Id.) Pobiecke alleges she knew that the bike trail would be
constructed through protected lands; however, that was not mentioned at the meeting. (Id.)



            Case 2:21-cv-00002-BHL Filed 03/22/21 Page 1 of 6 Document 14
After the meeting, Pobiecke alleges she contacted Cindy Leinss, an advisor on the Washington
County Parks Advisory committee, to discuss the fact that the proposed bike trail was to be
constructed through protected lands. (Id.) Pobiecke alleges this information was public and
posted on a Washington County website. (Id.)
       The complaint alleges that, on November 26, 2019, Pobiecke attended a meeting with the
Washington County’s Human Resources Department where she was asked about the phone call
with Ms. Leinss. (Id.) Washington County’s Human Resources Manager allegedly told her that
the plans for the bike trail going through protected lands were confidential. (Id.) On December
2, 2019, the County allegedly fired Pobiecke and told her that she violated the County’s code of
ethics and was “working in contradiction to the goals of Washington County.” (Id.) Pobiecke
alleges she sent a written complaint to the County after her termination, notifying the defendants
that her termination was unlawful. (Id.)
                                      LEGAL STANDARD
       When deciding a Rule 12(b)(6) motion to dismiss, the Court must “accept all well-
pleaded facts as true and draw reasonable inferences in the plaintiff’s favor.” Roberts v. City of
Chicago, 817 F.3d 561, 564 (7th Cir. 2016) (citing Lavalais v. Vill. of Melrose Park, 734 F.3d
629, 632 (7th Cir. 2013)). “To survive a motion to dismiss, the complaint must ‘state a claim to
relief that is plausible on its face.’” Roberts, 817 F.3d at 564 (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Roberts, 817 F.3d at 564-65 (quoting Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009)). “The complaint must do more than recite the elements of a cause of action in a
conclusory fashion.” Roberts, 817 F.3d at 565 (citing Ashcroft v. Iqbal, 556 U.S. at 678 (2009)).
                                            ANALYSIS
       Pobiecke alleges that the County’s provided reason for her termination—that she violated
the County’s code of ethics—was pretextual and that the County actually fired her because of her
age and sex. In addition to discrimination claims, she alleges the County retaliated against her
and that her termination violated Wisconsin state law. At this stage, the defendants do not seek
to dismiss her age or sex discrimination claims. However, they have moved to dismiss her




          Case 2:21-cv-00002-BHL Filed 03/22/21 Page 2 of 6 Document 14
retaliation and wrongful termination claim.1 In deciding the motion, the Court will “accept all
well-pleaded facts as true and draw reasonable inferences in the plaintiff’s favor.” Roberts, 817
F.2d at 564. For the following reasons, the Court will grant defendants’ motion to dismiss
Counts III, IV, and V.
    A. Plaintiff’s complaint does not allege that the County retaliated against her for
       activities protected by either the ADEA or Title VII.
        After realleging and incorporating by reference all the previous paragraphs, Count III of
the complaint attempts to allege a retaliation claim under both the ADEA and Title VII.
Pobiecke alleges that the County unlawfully retaliated against her “for complaining about
Defendant’s unlawful discrimination against her on the bases of her age and sex when they failed
to investigate these complaints and instead made decisions about Plaintiff’s employment,
including terminating her.” (ECF No. 1.) Pobiecke does not allege the contents of these
previous complaints or how defendants previously discriminated against her on the bases of her
age or sex. She also fails to allege when she complained to defendants about such
discrimination. (Id.)
        These allegations do not state a claim for retaliation under either the ADEA or Title VII.
In order to allege a retaliation claim under Title VII, a plaintiff must allege that defendants
discriminated against her either “[1] because [she] has opposed any practice made an unlawful
employment practice by [Title VII] or [2] because [she] has made a charge, testified, assisted, or
participated in any manner in an investigation, proceeding or hearing under [Title VII].”
Crawford v. Metro. Gov’t of Nashville and Davidson Ctny., Tenn., 555 U.S. 271, 274 (2009)
(quoting 42 U.S.C. §2000e-3(a)). The first clause is the “opposition clause” and the second
clause is the “participation clause.” Id. The ADEA anti-retaliation clause is almost identical to
the Title VII anti-retaliation clause and prohibits an employer from retaliating against an
employee for opposing an employment practice prohibited by the ADEA or for participating in
“an investigation, proceeding, or litigation” under the ADEA. See 29 U.S.C. §623(d).
        Plaintiff’s complaint does not allege opposing any employment practices prohibited by
either the ADEA or Title VII. She also does not allege that she participated in any protected

1
 Defendants also moved to dismiss Count IV of the Complaint, which seeks punitive damages from the defendants.
Punitive damages are a type of remedy and not an independent basis for relief. Moreover, and in any event,
Pobiecke conceded in her response brief that 42 U.S.C. §1981a(b)(1) prohibits an award of punitive damages against
governmental entities in cases of unlawful employment discrimination. For these reasons, the Court will grant the
County’s motion to dismiss Count IV.



           Case 2:21-cv-00002-BHL Filed 03/22/21 Page 3 of 6 Document 14
activities under either statute. Pobiecke concedes this fact in her brief opposing the motion to
dismiss. In her brief, instead of arguing how her complaint properly alleged a retaliation
complaint under either relevant federal statue, she claims that defendants violated Wis. Stat.
§111.321 when they retaliated against her “for engaging in and communicating about political
matters that were against the County’s wishes.” (ECF No. 11.) She then admits that “this
particular state statute was not directly alleged in the Complaint.” (Id.) Since, as plaintiff
admits, Count III of the complaint does not state a claim for retaliation under either the ADEA or
Title VII, the Court will dismiss Count III.
   B. Plaintiff has not alleged that her employer asked or required her to violate a
      fundamental and well-defined public policy.
       Count V of the complaint asserts a state-law wrongful termination claim against the
County. In support of this claim, Pobiecke alleges that the County improperly terminated her
employment based on her communications with the Park’s Advisory Committee member,
communications she insists were “undertaken in furtherance of the State of Wisconsin’s public
policy that public lands be preserved and protected from being exploited commercially.” (ECF
No. 1.) She alleges, “[h]er termination . . . violated the State of Wisconsin’s fundamental and
well-defined public policy of preserving public lands and protecting them from being exploited
commercially, which is codified in the State of Wisconsin’s statutes, and because she was
terminated for refusing to violate any policy or statute preserving these lands.” (Id.) She
contends that this policy “is codified in Chapter 23 of the Wisconsin Statutes” but does not allege
how she was asked or required to violate the identified statutes. (Id.)
       Wisconsin is an at-will employment jurisdiction, allowing employers to terminate
employees “for good cause, for no cause, or even for cause morally wrong, without being
thereby guilty of legal wrong.” Runzheimer Int’l, Ltd. v. Friedlen, 862 N.W.2d 879, 889 (Wis.
2015) (quoting Brockmeyer v. Dun & Bradstreet, 335 N.W.2d 834, 837 (Wis. 1983) (internal
quotations and citations omitted)). However, in Brockmeyer, the Wisconsin Supreme Court
adopted “a narrow public policy exception” to at-will employment. 335 N.W.2d at 840. Under
this narrow exception, an employee can pursue a claim for wrongful discharge “when the
discharge is contrary to a fundamental and well-defined public policy.” Id. In order to pursue a
claim under this narrow exception, an employee must: “(1) first identify a fundamental and well
defined public policy in their complaint sufficient to trigger the exception to the employment-at-




          Case 2:21-cv-00002-BHL Filed 03/22/21 Page 4 of 6 Document 14
will doctrine; and (2) then demonstrate that the discharge violated that fundamental and well
defined public policy.” Strozinsky v. School Dist. of Brown Deer, 614 N.W.2d 443, 453 (Wis.
2000). Whether Pobiecke has identified “a fundamental and well-defined public policy” is a
question of law that must be decided by the Court. Winkelman v. Beloit Mem’l Hosp., 483
N.W.2d 211, 216 (citing Brockmeyer, 335 N.W.2d at 841). Finally, when determining whether
an identified public policy triggers the exception to at-will employment, the Wisconsin Supreme
Court requires that the employer forced the employee to violate the identified policy. Strozinsky,
614 N.W.2d at 456 (citing Bushko v. Miller Brewing Co., 396 N.W.2d 167, 170 (Wis. 1986)).
       Assuming, without deciding, that Pobiecke has identified a public policy sufficient to
invoke an exception to employment-at-will, she has not alleged that the County asked or required
her to violate that policy. The Wisconsin Supreme Court has held that “a discharge of an at-will
employee only invokes the public policy exception where the employee is terminated for
refusing a command, instruction, or request of the employer to violate public policy as
established in existing law.” Hausman v. St. Croix Care Center, 571 N.W.2d 393, 396-97 (Wis.
1997) (citing Bushko, 396 N.W.2d at 170). Pobiecke does not allege that the County ever
required her to violate the policy she cites; she alleges only that the County terminated her for
speaking to a third party about an issue that she felt might implicate a public policy. She was not
being asked to participate in any public policy violation, as required to assert a wrongful
termination claim under Wisconsin law.
       In plaintiff’s response brief, she attempts to argue that her situation is analogous to the
plaintiffs in Hausman. However, the identified public policy at issue in Hausman was a
Wisconsin Criminal Statute that imposed an affirmative obligation on those plaintiffs and
personally subjected them to criminal prosecution. Id. at 398. The public policy identified by
Pobiecke does not impose any similar legal obligations or subject her to criminal prosecution.
Even if the identified statute does prohibit the County from building a bike trail on the identified
lands, or even imposes criminal liability on the County for such construction, the statute did not
require anything from Pobiecke or expose her to any liability for the actions of the County.
Since Pobiecke has not alleged any facts that establish the County required or asked her to
violate the policy, Count V fails to state a claim upon which relief can be granted.




          Case 2:21-cv-00002-BHL Filed 03/22/21 Page 5 of 6 Document 14
                                     CONCLUSION
       Accordingly, IT IS HEREBY ORDERED that defendants’ motion to dismiss, (ECF No.
9), is GRANTED and that Counts III, IV, and V of plaintiff’s complaint are DISMISSED.
       IT IS FURTHER ORDERED that plaintiff may file an amended complaint on or before
April 21, 2021.
       Dated at Milwaukee, Wisconsin on March 22, 2021.


                                                 s/ Brett H. Ludwig
                                                 BRETT H. LUDWIG
                                                 United States District Judge




         Case 2:21-cv-00002-BHL Filed 03/22/21 Page 6 of 6 Document 14
